F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                                       PUBLISH
                                                                                JAN 4 2001
                      UNITED STATES COURT OF APPEALS
                                                                           PATRICK FISHER
                             FOR THE TENTH CIRCUIT                                  Clerk


 WANDA JEAN ALLEN,

               Petitioner-Appellant,

 v.                                                          No. 98-6340
                                                       (D.C. No. CV-96-796-L)
 NEVILLE MASSIE,                                             (W.D. Okla.)

               Respondent-Appellee.




                                         ORDER


Before BRORBY, BRISCOE, and MURPHY, Circuit Judges.



      This case is before the court on Wanda Jean Allen’s motion to recall the mandate and

accompanying request for a stay of execution. This court previously affirmed the district

court’s denial of Allen’s 28 U.S.C. § 2254 habeas petition, which petition challenged her

first degree murder conviction and resulting death sentence. See Allen v. Massie, No. 98-

6340, 2000 WL 16321 (10th Cir. Jan. 11) (unpublished disposition), cert. denied, 121 S. Ct.

244 (2000). In her motion to recall the mandate, Allen asks this court to reexamine her

claims of ineffective assistance of trial counsel in light of the Supreme Court’s recent

opinion in Williams v. Taylor, 120 S. Ct. 1495 (2000). This court construes Allen’s motion
to recall the mandate as an application to file a successive habeas corpus petition, denies the

application on the ground that it does not satisfy the requirements of 28 U.S.C. § 2244(b),

and denies Allen’s request for a stay of execution.1

       In a recent decision, the Supreme Court held that a federal court’s power to grant a

petitioner’s motion to recall the mandate in a 28 U.S.C. § 2254 habeas case is narrowly

constrained by the provisions of § 2244(b). See Calderon v. Thompson, 523 U.S. 538, 553-

54 (1998). The Court stated:

              In a § 2254 case, a prisoner’s motion to recall the mandate on the basis
       of the merits of the underlying decision can be regarded as a second or
       successive application for purposes of § 2244(b). Otherwise, petitioners could
       evade the bar against relitigation of claims presented in a prior application, §
       2244(b)(1), or the bar against litigation of claims not presented in a prior
       application, § 2244(b)(2). If the court grants such a motion, its action is
       subject to AEDPA irrespective of whether the motion is based on old claims
       (in which case § 2244(b)(1) would apply) or new ones (in which case §
       2244(b)(2) would apply).

Id. at 553; see also Gray-Bey v. United States, 209 F.3d 986, 988 (7th Cir. 2000) (holding



       1
        Allen’s motion is actually styled as follows: “MOTION TO RECALL THE
MANDATE, FOR STAY OF EXECUTION, AND FOR EMERGENCY EN BANC
RECONSIDERATION.” To the extent that Allen’s motion could be construed as a
renewed petition for rehearing before either this panel or the en banc court, the petition is
precluded by operation of this court’s rules. See 10th Cir. R. 40.3 (“The court will accept
only one petition for rehearing from any party to an appeal. No motion to reconsider the
court’s ruling on a petition for rehearing may be filed.”); 10th Cir. R. 35.1(C) (“The court
will not reconsider either the denial of an en banc petition or an en banc disposition.”).
Allen previously filed in this court a petition for rehearing with suggestion for rehearing
en banc. On February 25, 2000, this court entered its order noting that the panel had
unanimously voted to deny rehearing and that no active judge had called for a poll on the
suggestion for rehearing en banc. Accordingly, to the extent that Allen’s petition is
construed as a renewed petition for panel or en banc rehearing, it is hereby rejected.

                                              -2-
that pursuant to Calderon a petitioner’s “motion to recall the mandate is effectively an

application for leave to pursue another collateral attack” and noting that “it would be proper

to recall the mandate only if it is proper to authorize a second or successive collateral attack”

pursuant to § 2244(b)). In light of the Supreme Court’s very specific language in
                                                                                Calderon,

this court can grant Allen’s request to recall the mandate only if that request satisfies the

requirements of § 2244(b).

       In her motion, Allen requests that the court recall the mandate in order to reexamine

her claims of ineffective assistance of counsel in light of the Supreme Court’s decision in

Williams. To be clear, Allen is not asserting a new factual predicate in support of her claim

of ineffective assistance.2 Instead, she simply asserts that in light of theWilliams decision,

this court’s previous resolution of her claims is incorrect. Section 2244(b)(1) is clear,

however, that “[a] claim presented in a second or successive habeas corpus application under

section 2254 that was presented in a prior application shall be dismissed.” Accordingly,

Allen is not entitled to file a second or successive § 2254 habeas petition for the purpose of

relitigating her claims of ineffective assistance of counsel.

       Even assuming that § 2244(b)(1) did not operate to preclude this court from granting

Allen’s motion, the motion nevertheless fails to satisfy the standard set out in

§ 2244(b)(2)(A). That section mandates dismissal of a claim not presented in a prior petition

unless “the applicant shows that the claim relies on a new rule of constitutional law, made



       2
        For that reason, 28 U.S.C. § 2244(b)(2)(B) is not implicated in this case.

                                               -3-
retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable.” 28 U.S.C. § 2244(b)(2)(A). There is simply nothing in the Supreme Court’s

decision in Williams that even remotely resembles a new rule of constitutional law. Instead,

the Williams Court merely reaffirmed that all claims of ineffective assistance of counsel

should be resolved by reference to the well-established rubric set forth in      Strickland v.

Washington, 466 U.S. 668 (1984). See Williams, 120 S. Ct. at 1511-12; id. at 1523-24

(O’Connor, J., concurring in part and concurring in the judgment).

       This court is aware that § 2244(b) does not foreclose the possibility a federal court

could recall its mandate sua sponte to reconsider issues raised in a petitioner’s first federal

habeas petition. See Calderon, 523 U.S. at 554.3 Nevertheless, the Supreme


       3
         It must be noted that a court’s characterization of its action as sua sponte in
recalling the mandate does not necessarily control the question of the applicability of the
AEDPA. In that regard, the Supreme Court has noted as follows:
                 As a textual matter, § 2244(b) applies only where the court acts
        pursuant to a prisoner’s “application.” This carries implications for cases
        where a motion to recall the mandate is pending, but the court instead
        recalls the mandate on its own initiative. Whether these cases are subject to
        § 2244(b) depends on the underlying basis of the court’s action. If, in
        recalling the mandate, the court considers new claims or evidence presented
        in a successive application for habeas relief, it is proper to regard the
        court’s action as based on that application. In these cases, § 2244(b)(2)
        applies irrespective of whether the court characterizes the action as sua
        sponte.
                 In [this] case, however, the Court of Appeals was specific in reciting
        that it acted on the exclusive basis of [the petitioner’s] first federal habeas
        petition. The court’s characterization of its action as sua sponte does not, of
        course, prove this point; had the court considered claims or evidence
        presented in [the petitioner’s] later filings, its action would have been based
        on a successive application, and so would be subject to § 2244(b). But in
        [this] case the court’s recitation that it acted on the exclusive basis of his

                                              -4-
Court has held that even when the AEDPA does not apply, a court of appeals’ discretion to

recall its mandate sua sponte is seriously constrained by the foundational principles

“underlying our habeas corpus jurisprudence.” Id. Accordingly, “where a federal court of

appeals sua sponte recalls its mandate to revisit the merits of an earlier decision denying

habeas corpus relief to a state prisoner, the court abuses its discretion unless it acts to avoid

a miscarriage of justice.” Id. at 558. That standard “is concerned with actual as compared

to legal innocence” of the petitioner, is “narrow [of] scope,” and is “demanding in all cases.”

Id. at 559 (quotations omitted). See generally id. at 559-566 (explicating rigorousness of

“miscarriage of justice” standard in this context both as applied to the validity of an

underlying conviction or an attendant death penalty). In the particular context of Allen’s

claim that her counsel was ineffective for failing to present certain mitigation evidence

during the penalty phase of the trial, she can satisfy the miscarriage of justice standard only

by showing with “clear and convincing evidence that no reasonable juror would have found

[her] eligible for the death penalty in light of the new evidence.”      Id. at 560 (quotations

omitted). In light of this standard, it is clear that this is not one of those exceedingly rare

cases in which a sua sponte recall of the mandate would be appropriate.

       Allen’s motion to recall the mandate, deemed an application to file a second or



      first federal petition is not disproved by consideration of matters presented
      in a later filing. Thus we deem the court to have acted on his first
      application rather than a successive one. As a result, the court's order
      recalling its mandate did not contravene the letter of AEDPA.
Calderon, 523 U.S. at 554.

                                               -5-
successive § 2254 habeas petition, is hereby DENIED. The accompanying request for a stay

of execution is also DENIED. Allen is reminded that the denial by this court of

authorization to file a second or successive petition “shall not be appealable and shall not

be the subject of a petition for rehearing or for a writ of certiorari.” 28 U.S.C. §

2244(b)(3)(E).


                                                  ENTERED FOR THE COURT

                                                  PER CURIAM




                                            -6-